J-A04021-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    N.M. AND M.M                               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                v.                             :
                                               :
    J.N.M., J.W., AND R.M.                     :
                                               :
                                               :
    APPEAL OF: J.W., FATHER                    :      No. 1823 EDA 2020

                 Appeal from the Order Entered August 28, 2020
                 In the Court of Common Pleas of Carbon County
                       Civil Division at No(s): No. 14-1196


BEFORE:      STABILE, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY KING, J.:                            FILED: FEBRUARY 19, 2021

        Appellant, J.W. (“Father”), appeals from the order entered in the Carbon

County Court of Common Pleas, which denied his Petition to Modify Existing

Custody Order, as it relates to his minor child (“Child”) (born December 2008).

We affirm.

        In its opinion, the trial court accurately set forth the relevant facts and

procedural history of this case as follows:

           This case dates back to June 20, 2014, when the [p]laintiffs,
           [N.M. and M.M. (collectively, “Grandparents”)], who at all
           relevant times resided [in]…Summit Hill, Carbon County,
           Pennsylvania, filed a custody complaint requesting that the
           [c]ourt award them sole legal and physical custody of their
           grandchild J.M, and his half-brother, [Child].          The
           [d]efendant in this case is [(“Mother”)], who is the mother
           of J.M. and…Child.       Though [Grandparents] have no
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A04021-21


          biological relation to…Child, both children have resided with
          them for a majority of their lives.[1] The Grandparents
          further disclosed that…Child’s father was not known to them
          and that he had not been in…Child’s life to that point.

          After proceedings had begun, but before the [c]ourt had
          issued a final custody order concerning…Child and J.M.,
          [Father] filed a Petition to Intervene. Father asserted his
          belief that he was the biological father of…Child and sought
          primary physical custody of…Child through his intervention
          in this matter. At all times relevant, Father has resided [in]
          Columbus, Ohio, with his wife, [L.T.], and step-child, [D.]

          Father averred through his Petition to Intervene that Mother
          had concealed herself and [C]hild from Father since…Child’s
          birth and that he had been unable to locate Mother or…Child
          until discovering a docket listing for this case. Father
          therefore asserted that his petition should be granted so
          that he could “finally enjoy his right as a parent to have a
          relationship with his son, and be part of the child’s life[.]”

          In the Grandparents’ pre-trial memorandum of September
          29, 2014, they argued that they should be awarded primary
          physical custody of…Child and J.M. because the children had
          resided with Grandparents since September 2010. Mother
          resided with Grandparents and the children from September
          2010 to September 2013. However, Grandparents asserted
          that they have been the primary caretakers of the children
          since September 2010. …

          On October 2, 2014, Father’s Petition to Intervene was
          granted. Father was confirmed to be the biological father
          of…Child on December 3, 2014.

          Through his pre-trial memorandum, Father argued that
          Mother had concealed…Child from him until 2014. However,
          since locating…Child, Father had maintained constant phone
          contact with him and had one visit with…Child in Ohio.
          Father argued that the above actions had demonstrated “a
          strong desire and dedication to be part of his son’s life[.]”
____________________________________________


1 Grandparents are the biological paternal grandparents of Child’s half-
brother.

                                           -2-
J-A04021-21



       A custody hearing was held on March 13, 2015 before this
       [c]ourt. On March 25, 2015, [the court] entered an order
       awarding joint legal custody of…Child to Grandparents and
       Father. However, Grandparents were awarded primary
       physical custody, while Father was awarded partial physical
       custody. Father’s periods of custody were set for the
       summer recess [of the school year] and the Christmas
       holiday in odd numbered years with the precise exchange
       times to be mutually agreed upon by Grandparents and
       Father. The [c]ourt further ordered that telephone contact
       be permitted between…Child and the non-custodial party.

       On January 29, 2018, Father filed a petition to modify the
       custody order of March 25, 2015, in which he again
       requested that the [c]ourt award him primary physical
       custody of…Child. Through his petition, Father asserted that
       he is “better-suited at this time to care for the emotional,
       mental, physical and educational needs of the minor
       child[.]”

       In their pre-trial memorandum relative to Father’s petition
       to modify the custody order, Grandparents argued that
       primary physical custody of…Child should remain with them,
       as “a transfer of custody would be particularly inappropriate
       in light of the fact that, were Father to obtain custody, the
       same would, necessarily, necessitate a relocation of the
       minor child from the Commonwealth of Pennsylvania to the
       State of Ohio[,] thus taking him away not only from the
       home, extended family, friends, school, community, etc.
       which he has known for the past ten (10) years, but, also,
       from his sibling of whom the Grandparents continue to
       maintain primary physical custody[.]”

       Father filed a pre-trial memorandum on November 27,
       2018, in which he asserted that Grandparents [had] failed
       to     encourage    frequent    and    continuing    contact
       between…Child and Father. In support of that position,
       Father alleged that he was often denied telephone contact
       with…Child, and that Grandparents [had] cancelled or failed
       to appear for reunification therapy sessions (Father
       and…Child began participating in the sessions after the
       initial custody order was entered) on several occasions[.]


                                   -3-
J-A04021-21


       At the hearing on Father’s modification petition, …Child was
       interviewed in camera. [C]hild expressed a desire to remain
       with Grandparents, as he misses his half-brother while he is
       in Ohio. Grandfather testified that…Child and J.M. “spend
       almost every waking moment together.”

       [The court] denied Father’s petition to modify the custody
       order on January 11, 2019. “Based upon their role as
       primary custodians and caregivers for the last eight and one
       half (8½) years, [the court found] that Grandparents are
       more likely to attend to the daily physical, emotional,
       developmental and educational needs of…Child. While [the
       court] believe[s] that Father is sincere in his desire to be
       more actively involved in…Child’s life, the fact remains that
       he has not fully exercised the partial physical custody rights
       vested in him by this [c]ourt in our Order of March 25, 2015,
       spending one (1) month with…Child in Ohio during the
       summer of 2015 and two (2) months during the summer of
       2018 rather than two and a half (2½) months each summer
       and one (1) week between Christmas Eve and New Years
       Eve in alternating years previously awarded by the
       [c]ourt[.]”

       On March 6, 2019, Father filed a petition for contempt
       alleging that Grandparents had failed to produce…Child for
       reunification therapy sessions as well as scheduled phone
       calls. Further, Father alleged that Grandparents had failed
       to allow…Child the privacy to speak openly with Father
       during therapy and phone calls, and threatened to
       send…Child to therapy wearing a concealed recording
       device[.]

       Pursuant to this [c]ourt’s order of April 24, 2019, Father’s
       petition for contempt was denied following an evidentiary
       hearing. However, by agreement of the parties, Father was
       granted telephone contact with…Child every Monday,
       Wednesday, and Friday, between 7:00 p.m. and 7:15 p.m.

       On July 30, 2019, Father filed a petition for special relief
       alleging that…Child had confided in him instances of sexual
       abuse by members of Grandparents’ household, one of
       whom continued to reside at Grandparents’ house. The two
       individuals alleged to have been involved were [E.A.] and a
       minor child (J.P.) who had only resided with Grandparents

                                   -4-
J-A04021-21


       for two months, and [were] not currently residing with
       Grandparents. Father requested through his petition that
       he be awarded primary physical custody and that
       Grandparents’ periods of custody be suspended pending the
       outcome of the investigations[.]

       The allegations raised by…Child were investigated by the
       Carbon County Office of Children and Youth Services and
       the Lehigh Valley Children’s Advocacy Center. [C]hild’s
       report was validated and the allegations were referred to
       the Summit Hill Police Department. Additionally, Father’s
       period of custody was extended pending the results of the
       investigation.

       On September 9, 2019, Father filed a petition to modify the
       custody order…in light of the sexual abuse investigation
       concerning…Child[.] However, …Child later recanted the
       allegations on October 9, 2019[.]      After an interview
       of…Child by Emily Greenwald of Carbon County Children and
       Youth Services, …Child was deemed safe in Grandparents’
       home[.]

       After a hearing on Father’s petition for special relief, the
       [c]ourt issued an order on September 13, 2019 allowing
       Grandparents to resume primary physical custody on
       September 14, 2019 provided that Grandparents
       “immediately evict and exclude [E.A.] (one of the
       perpetrators alleged by…Child) from their residence[.]
       [Grandparents] shall ensure that [E.A.] has no contact with
       [Child.]” Other than the aforementioned conditions, the
       March 25, 2015 order was to remain in effect[.]

       Thereafter, Grandparents filed a petition to modify the
       custody order on December 18, 2019. Through their
       petition, they claimed that…Child has recanted his
       allegations against [E.A.], and that the restrictions
       concerning [E.A.] should be removed[.]

       On January 17, 2020, Father filed a petition for contempt
       alleging that Grandparents had failed to produce…Child for
       Father’s one-week period of custody during the Christmas
       holiday, as directed by the March 25, 2015 order.
       Additionally, Father alleged that Grandparents (and the rest
       of their household) continue[d] to interfere with Father’s

                                  -5-
J-A04021-21


          scheduled telephone calls with…Child[.]

          Grandparents explained that they had attempted to comply
          with the order to produce…Child for the visit with Father
          over the Christmas holiday. However, …Child refused to go,
          and had threatened to jump out of the car if Grandparents
          forced him to go. Therefore, Grandparents made the
          decision that…Child should not attend the visit with Father[.]

          On February 5, 2020, Father filed a pre-trial memorandum
          in support of his petition to modify the custody order. …

          Hearings began on February 12, 2020 relative to the
          outstanding petitions.     Susan [Barradale2], who is the
          reunification counselor for…Child and Father, testified that
          she became involved in this case on March 24, 2018. [C]hild
          had been having difficulty connecting with Father, and
          Father wanted…Child’s next visit to be more comfortable.
          Ms. [Barradale] testified that one of the issues disclosed to
          her by…Child is that he “doesn’t like places with a lot of
          people.” [C]hild has also maintained that he misses his
          brother while he is away, even after he became more
          comfortable in Father’s household.

          On June 9, 2020, Grandparents filed a petition to modify
          custody and for an expedited hearing asking that the [c]ourt
          suspend Father’s period of custody during the summer
          recess until after the completion of the hearing on all
          outstanding petitions. In support of their position, they
          alleged that…Child was unwilling to attend the summer 2020
          visit with Father and was threatening to run away or take
          other extreme measures if forced to attend[.]

          Father filed an answer to Grandparents’ special relief
          petition on June 22, 2020. Father asserted that he was
          opposed to the suspension of his period of custody over the
          summer, and asked the [c]ourt to order that…Child be
          evaluated by a mental health provider if he was threatening
          any form of self-harm[.]
____________________________________________


2 Ms. Barradale’s name is spelled several different ways in the trial court
opinion. We use the spelling of “Barradale” as set forth in the notes of
testimony. (N.T. Hearing, 2/12/20, at 2, 4).

                                           -6-
J-A04021-21



       On that same day, Father filed an emergency petition for
       special relief asking that the [c]ourt hold Grandparents in
       contempt.      Father alleged through his petition that
       Grandparents failed to produce…Child for Father’s period of
       custody beginning on June 12, 2020, [and] that
       Grandparents [continued to act in contempt of the court’s
       prior custody order].

       A hearing was held before this [c]ourt on Grandparents’
       petition to modify custody and for an expedited hearing and
       Father’s emergency petition for special relief on July 17,
       2020.     [C]hild was interviewed in camera during the
       hearing, where he expressed that he had no desire to see
       Father at all. According to...Child, Father spends most of
       his time with…Child disparaging Grandparents and has “an
       attitude.” Additionally, …Child feared that if he was forced
       to go back to Father’s house for the summer, he would not
       be brought back to Pennsylvania.

       [C]hild elaborated that Father has told him that
       Grandparents don’t love him and that they are only keeping
       him for money. Further, …Child mentioned an occasion
       where Father took him to GameStop where he refused to
       purchase a video game for…Child, saying[,] “They
       [Grandparents] get enough money for you.” [C]hild also
       brought up that Father’s wife had told him that [E.A.] would
       shoot him if he returned to Pennsylvania during his visit in
       the summer of 2019.

       On that same day, [this court] found Grandfather in
       contempt of [c]ourt, and ordered that he immediately
       transfer custody of…Child to Father as well as comply with
       other purge conditions as a result of the contempt[.]

       This [c]ourt held a hearing on the remaining outstanding
       petitions on August 13, 2020. Father, Grandfather, and
       Grandmother testified at the hearing, and the [c]ourt
       conducted an in camera interview of…Child.

       [C]hild testified on August 13, 2020 that although he was
       enjoying his time in Ohio with Father, he desired to continue
       living in Carbon County with Grandparents.             [C]hild
       expressed that he misses his brother and Grandparents

                                   -7-
J-A04021-21


       during periods of separation.     He further expressed
       displeasure with the tension between Grandparents
       (particularly Grandfather) and Father.     [C]hild found
       Father’s comments about his grandparents “not really loving
       him” or “only using him as a paycheck” to be particularly
       upsetting.

       [C]hild elaborated that even when in Ohio, he is not able to
       spend much time with Father. He explained that Father is
       often working and that most of his time this past summer
       has been spent with his step-brother, [D.] [C]hild expressed
       that he still does not know how to feel towards his father.
       The best thing that…Child was able to say about Father is
       that he is a good cook. In fact, when asked, …Child stated
       that Father would be in last place on the list of things that
       he liked about Ohio.

       [C]hild stated that he was nervous about what was going to
       happen (as a result of these proceedings). He elaborated
       that he was reluctant to go to Ohio that summer because he
       was afraid that he would not be returned to Carbon County.

       In addition to stating his feelings on the custody matter,
       …Child testified that he enjoys attending school in the
       Panther Valley School District and has made numerous
       friends through school. [C]hild performs well in school
       despite his I.E.P. for a reading comprehension disability.

       Grandfather testified about the issues that he has had in
       communicating with Father. According to Grandfather,
       Father has blocked his phone number.             Additionally,
       Grandfather testified that he will continue to send…Child to
       reunification counseling if ordered by the [c]ourt, but that
       he was under the impression that the counseling had
       already served its purpose.

       Grandfather further raised concerns about forcing…Child to
       spend more time with Father when he clearly does not wish
       to do so. Grandfather explained that…Child’s half-brother,
       J.M., and everything that…Child knows are in Carbon
       County. In addition to J.M., three of the Child’s cousins
       reside at Grandparents’ house with…Child.

       Grandmother testified that although…Child is not always

                                   -8-
J-A04021-21


       available for the scheduled phone calls with Father, and he
       does not always wish to speak with Father, she continues to
       encourage him to do so. Additionally, she asserts that
       neither she, nor anyone in her household, has ever
       disparaged Father during the scheduled phone calls.

       Grandmother admitted that she suffers from diabetes and
       respiratory problems for which she sometimes uses “a
       breathing machine.” However, Grandmother asserts that
       she is still able to perform parental duties, such as
       helping…Child with his school work.

       Father testified that despite Grandparents’ claims
       that…Child did not want to visit with Father, …Child calmed
       down upon leaving Pennsylvania shortly after the July 17,
       2020 hearing.     Additionally, Father learned during the
       summer 2020 visit that…Child has pre-diabetes and high
       cholesterol levels and has since been monitoring…Child’s
       food intake and medication.

       Father also testified that he has had difficulty
       reaching…Child for scheduled phone calls. He stated that
       he has been referred to as a “sperm donor” by members of
       Grandparents’ household during scheduled calls.

       Father further testified that his household does everything
       together as a family and that if awarded primary custody,
       he could structure his work schedule to maximize time spent
       with…Child. In addition to Father’s immediate family, Father
       testified that…Child has extended family in Columbus, Ohio.
       However, there was no testimony that…Child has met all of
       the extended family members or established close familial
       bonds with any of them.

       Lastly, Father stated that he intended to enroll…Child in a
       Catholic school should he gain custody of him during the
       school year. However, Father did not testify as to the
       reputation of the schools that he was considering, how those
       schools would accommodate…Child’s I.E.P., or how they
       compare with the educational program at Panther Valley.

       [C]hild’s [c]ourt-appointed guardian ad litem [(“GAL”)]
       argued at the hearing that the custody arrangement should
       be modified, giving Father primary physical custody. As per

                                  -9-
J-A04021-21


        his report, his recommendation is primarily based on the
        presumption of custody in a child’s natural parent. [The
        GAL]    had    previously    testified   that despite   his
        recommendation,       he    believed    that  Grandparents
        loved…Child and that…Child loved Grandparents and his
        half-brother as if they were his biological family[.] [The
        GAL] also stressed the importance of stability in…Child’s
        schooling considering his I.E.P., and recommended that the
        [c]ourt be sure that an appropriate arrangement is made to
        accommodate…Child in school should custody be transferred
        to Father[.]

        On August 28, 2020, [the court] denied Grandparents’
        petition to modify custody and for [expedited] hearing
        concerning [E.A.] This [c]ourt also held Grandfather in
        contempt of [c]ourt as per the allegations made by Father
        in his [January 2020 petition for civil contempt and June
        2020 emergency petition for special relief]. [The court]
        ordered additional periods of custody for Father as well as
        other purge conditions as a result of Grandfather’s
        contempt.

        Lastly, on that same date, the [c]ourt denied Father’s
        “Petition to Modify Existing Custody Order,” which is the
        subject of this appeal. [The court] stated in the order that
        the third-party Grandparents had met their burden of
        overcoming the presumption that custody should be
        awarded to a child’s natural parent by presenting clear and
        convincing evidence that it is in…Child’s best interest to
        remain with Grandparents[.]

(Trial Court Opinion, filed October 23, 2020, at 2-18) (internal citations to

record and footnotes omitted). On September 25, 2020, Father timely filed a

notice of appeal and a contemporaneous concise statement of errors

complained of on appeal, pursuant to Pa.R.A.P. 1925(a)(2)(i).

     Father raises the following issues for our review:

        Whether the trial court abused its discretion by failing to
        properly apply the presumption of custody in favor of
        [Father] by failing to consider [Father’s] evidence in its


                                   - 10 -
J-A04021-21


         opinion[?]

         Whether the trial court erred and abused its discretion by
         improperly relying on overturned legal doctrine in its
         analysis[?]

         Whether the trial court erred and abused its discretion by
         misapplying the legal standard used when considering a
         child’s preferences in cases involving a third party[?]

(Father’s Brief at 2).

      Our standard and scope of review in this case are as follows:

         In reviewing a custody order, our scope is of the broadest
         type and our standard is abuse of discretion. We must
         accept findings of the trial court that are supported by
         competent evidence of record, as our role does not include
         making independent factual determinations. In addition,
         with regard to issues of credibility and weight of the
         evidence, we must defer to the presiding trial judge who
         viewed and assessed the witnesses first-hand. However, we
         are not bound by the trial court’s deductions or inferences
         from its factual findings. Ultimately, the test is whether the
         trial court’s conclusions are unreasonable as shown by the
         evidence of record. We may reject the conclusions of the
         trial court only if they involve an error of law, or are
         unreasonable in light of the sustainable findings of the trial
         court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa.Super. 2012) (internal citation

omitted). This Court has consistently held:

         [T]he discretion that a trial court employs in custody
         matters should be accorded the utmost respect, given the
         special nature of the proceeding and the lasting impact the
         result will have on the lives of the parties concerned.
         Indeed, the knowledge gained by a trial court in observing
         witnesses in a custody proceeding cannot adequately be
         imparted to an appellate court by a printed record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa.Super. 2006) (internal citation



                                     - 11 -
J-A04021-21



omitted). In addition:

         Although we are given a broad power of review, we are
         constrained by an abuse of discretion standard when
         evaluating the court’s order. An abuse of discretion is not
         merely an error of judgment, but if the court’s judgment is
         manifestly unreasonable as shown by the evidence of
         record, discretion is abused. An abuse of discretion is also
         made out where it appears from a review of the record that
         there is no evidence to support the court’s findings or that
         there is a capricious disbelief of evidence.

M.A.T. v. G.S.T., 989 A.2d 11, 18-19 (Pa.Super. 2010) (en banc) (internal

citations omitted).

      The paramount concern in any custody case under the Child Custody

Act is the best interests of the child. See 23 Pa.C.S.A. § 5328 (stating: “In

ordering any form of custody, the court shall determine the best interest of

the child by considering all relevant factors…”); 23 Pa.C.S.A. § 5338 (stating:

“Upon petition, a court may modify a custody order to serve the best interest

of the child”). Section 5328(a) sets forth the best interest factors that the

trial court must consider in awarding custody:

         § 5328. Factors to consider when awarding custody

            (a) Factors.—In ordering any form of custody, the
         court shall determine the best interest of the child by
         considering     all  relevant   factors,  giving    weighted
         consideration to those factors which affect the safety of the
         child, including the following:

            (1) Which party is more likely to encourage and permit
         frequent and continuing contact between the child and
         another party.

            (2) The present and past abuse committed by a party
         or member of the party’s household, whether there is a

                                    - 12 -
J-A04021-21


       continued risk of harm to the child or an abused party and
       which party can better provide adequate physical
       safeguards and supervision of the child.

          (2.1) The information set forth in section 5329.1(a)(1)
       and (2) (relating to consideration of child abuse and
       involvement with protective services).

         (3) The parental duties performed by each party on
       behalf of the child.

         (4) The need for stability and continuity in the child’s
       education, family life and community life.

          (5)   The availability of extended family.

          (6)   The child’s sibling relationships.

          (7) The well-reasoned preference of the child, based
       on the child’s maturity and judgment.

          (8) The attempts of a parent to turn the child against
       the other parent, except in cases of domestic violence where
       reasonable safety measures are necessary to protect the
       child from harm.

          (9) Which party is more likely to maintain a loving,
       stable, consistent and nurturing relationship with the child
       adequate for the child’s emotional needs.

         (10) Which party is more likely to attend to the daily
       physical, emotional, developmental, educational and special
       needs of the child.

          (11) The proximity of the residences of the parties.

          (12) Each party’s availability to care for the child or
       ability to make appropriate child-care arrangements.

          (13) The level of conflict between the parties and the
       willingness and ability of the parties to cooperate with one
       another. A party’s effort to protect a child from abuse by
       another party is not evidence of unwillingness or inability to
       cooperate with that party.

                                   - 13 -
J-A04021-21



          (14) The history of drug or alcohol abuse of a party or
        member of a party’s household.

          (15) The mental and physical condition of a party or
        member of a party’s household.

           (16) Any other relevant factor.

23 Pa.C.S. § 5328(a)(1)-(16).

     In custody disputes between natural parents and a third party, “there

shall be a presumption that custody shall be awarded to the parent.       The

presumption in favor of the parent may be rebutted by clear and convincing

evidence.” 23 Pa.C.S. § 5327(b). Accordingly:

        [W]here the custody dispute is between a biological parent
        and a third party, the burden of proof is not evenly balanced.
        In such instances, the parents have a prima facie right to
        custody, which will be forfeited only if convincing reasons
        appear that the child’s best interest will be served by an
        award to the third party. Thus, even before the proceedings
        start, the evidentiary scale is tipped, and tipped hard, to the
        biological parents’ side.

V.B. v. J.E.B., 55 A.3d 1193, 1199 (Pa.Super. 2012) (quoting Charles v.

Stehlik, 560 Pa. 334, 340, 744 A.2d 1255, 1258 (2000)).

           What the [trial court] must do, therefore, is first, hear
           all evidence relevant to the child’s best interest, and
           then, decide whether the evidence on behalf of the
           third party is weighty enough to bring the scale up to
           even, and down on the third party’s side.

        McDonel v. Sohn, 762 A.2d 1101, 1107 (Pa.Super. 2000)
        (quoting Ellerbe v. Hooks, 490 Pa. 363, 367-68, 416 A.2d
        512, 513-14 (1980)). In [Ellerbe,] our Supreme Court
        noted that “these principles do not preclude an award of
        custody to the non-parent. Rather they simply instruct the
        hearing judge that the non-parent bears the burden of


                                    - 14 -
J-A04021-21


         production and the burden of persuasion and that the non-
         parent’s burden is heavy.” Essentially, the Supreme Court
         determined, “where circumstances do not clearly indicate
         the appropriateness of awarding custody to a non-parent,
         we believe the less intrusive and hence the proper course is
         to award custody to the parent or parents.” [Id. at 369,
         416 A.2d at 514].

V.B., supra at 1199.

      After a thorough review of the certified record, the parties’ briefs, and

the relevant law, we conclude that the record supports the trial court’s

determination.   See C.R.F., supra.       Consequently, we affirm the order

denying Father’s petition to modify custody for the reasons stated in the trial

court’s October 23, 2020 opinion.

      Specifically, in evaluating the relevant custody factors, the trial court

noted that the first factor favored Father, as Grandfather had not permitted

contact with Child absent the court’s intervention. (See Trial Court Opinion

at 23-24). The court found that the second factor favored neither party, as

there was no current risk of abuse in Grandparents’ household and there had

been no allegations of abuse in Father’s household. (Id. at 24). Regarding

the third factor, the court indicated that both parties were able to perform

parental duties on behalf of Child, but emphasized that Grandparents have

been providing for Child’s daily needs for over ten years. (Id. at 25). The

court found that the fourth factor favored Grandparents as they have raised

Child with his half-brother since infancy, and Child has attended the same

school district his entire life where Child performs exceptionally well

academically. (Id.) The court found that the fifth factor favored neither party,


                                     - 15 -
J-A04021-21



as Child has family members in both Carbon County and the Columbus area.

(Id. at 26). The court found that the sixth factor favored Grandparents, as

Child and his half-brother are very close and have been raised together since

infancy. (Id.) The court found that the seventh factor favored Grandparents,

as Child’s preference was to remain with Grandparents in Pennsylvania. (Id.)

      The court found that the eighth factor favored neither party, as both

parties had made disparaging comments about each other to Child. (Id.) The

court found that the ninth factor and tenth factors favored Grandparents as

Child had lived his whole life with them. (Id. at 26-27). The court found that

the eleventh factor favored neither party, and noted that the distance between

the parties rendered a standard custody schedule unworkable. (Id. at 27).

Similarly, the court found that the twelfth factor favored neither party, as both

parties could care for Child or make appropriate childcare arrangements. (Id.)

The court found that the thirteenth factor favored neither party, due to the

high level of animosity between both parties. (Id. at 28). The court found

that the fourteenth factor was not applicable. (Id.) The court noted that with

regard to the fifteenth factor, Grandmother has diabetes and respiratory

issues. (Id.)

      Finally, as to the sixteenth factor, the court found that Child’s bonds

with members of Father’s household, Child’s physical and mental health, and

the GAL’s recommendation were additional relevant factors in this case. (Id.

at 29). The court noted that Child testified regarding his good relationship

with his stepmother and step-brother; that Child was recently diagnosed with

                                     - 16 -
J-A04021-21



pre-diabetes and that Father carefully monitors Child’s diet; that Grandfather

did not believe Child would benefit from further therapy, but would comply

with court orders directing participation; and that the GAL recommended

transferring primary custody to Father. (Id. at 29-30).

        Further, in applying the law concerning third parties versus natural

parents in custody cases, the court acknowledged that Grandparents are not

Child’s biological grandparents.         Nevertheless, the court emphasized that

Grandparents have raised Child and his half-brother together for the past ten

years, during which they have lived as an intact family unit that has been a

stabilizing force for Child after Mother abandoned him. (Id. at 30-31). Thus,

although the court acknowledged the statutory presumption in favor of Father,

it determined that clear and convincing evidence in this case rebutted that

presumption and it was in Child’s best interests to remain with Grandparents.

(Id.)

        On appeal, Father essentially asks this Court to reweigh the Section

5328(a) factors in his favor. We have carefully reviewed the record in this

case, and because the record supports the trial court’s reasonable findings

and those findings were not the result of an error of law, we accept the trial

court’s findings and decline to reweigh the evidence. 3       See C.R.F., supra

____________________________________________


3 We reject Father’s argument presented in his second issue regarding the
court’s alleged improper reliance on the primary caretaker doctrine in its
analysis of the third and fourth custody factors. (See Father’s Brief at 18-
19). This Court has observed:



                                          - 17 -
J-A04021-21



(reiterating that where trial court’s conclusions are reasonable as shown by

record evidence and those conclusions are not result of error of law, appellate

court is bound by those conclusions). Accordingly, we affirm based on the

reasons stated in the trial court’s thorough October 23, 2020 opinion.

       Order affirmed.




____________________________________________




       The “primary caretaker doctrine,” as it has come to be known, had
       its genesis in Commonwealth ex rel. Jordan v. Jordan, [448
       A.2d 1113 (Pa.Super. 1982)]. In that case, this Court held that
       in cases involving an award of primary custody “where two
       natural parents are both fit, and the child is of tender years,
       the trial court must give positive consideration to the parent who
       has been the primary caretaker.”          Id. at 1115 (emphasis
       added)[.] … Thus, this doctrine was intended to be an additional
       consideration that would tip the scales in favor of the primary
       caretaker in a situation where the trial court deemed both parents
       to be fit to act as a primary custodian.

M.J.M. v. M.L.G., 63 A.3d 331, 337-39 (Pa.Super. 2013), appeal denied, 620
Pa. 710, 68 A.3d 909 (2013). Initially, we note that the primary caretaker
doctrine is not directly applicable in this case because Grandparents are not
Child’s natural parents. In any event, following revisions to the Child Custody
Act, “[t]he considerations embraced by the primary caretaker doctrine have
been woven into the statutory factors, such that they have become part and
parcel of the mandatory inquiry.” Id. at 339. These factors are: “[t]he
parental duties performed by each party on behalf of the child,” and “[t]he
need for stability and continuity in the child’s education, family life and
community life.” 23 Pa.C.S. § 5328(a)(3), (4). Further, the court did not
invoke the primary caretaker doctrine; instead, the court appropriately
considered each custody factor. (See Trial Court Opinion at 23-31). The fact
that Grandparents have been the primary caretakers performing parental
duties and providing stability to Child throughout his life is a fact supported
by the record and not a misapplication of law. See C.R.F., supra.


                                          - 18 -
J-A04021-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/19/21




                          - 19 -
                                                                                        Circulated 02/11/2021 02:43 PM




   IN THE COURT OF COMMON PLEAS OF CARBON COUNTY,                                  PENNSYLVANIA
                       CIVIL ACTION - LAW

        Kgrn,

                  Plaintiffs

                 v-                                        NO.     141.196

        1,NeAT),
                 Defendant

                 and
                                                                5 33q 54
                  Intervenor

                 and


                 Indispensable Party               :




Nicholas J. Masington, III, Esq.                           Counsel for Plaintiffs

        -5, 13   (7   ry)                                  Pro Se Defendant

Arley    L.    Kemmerer, Esquire                           Counsel for Intervenor

                                                           Pro Se Indispensable Party

Adam    R.    Weaver, Esquire                              Guardian Ad Litem for cillod
                                                           a minor

                                      MEMORANDUM OPINION

Serfass,      J.      -     October 23,     2020

                 Here        before   the    Court         is    Intervenor       ;.-5,VV,(dmcrd

Appeal of this Court's Order dated August                                28,    2020.    We file       the

following Memorandum Opinion pursuant to Pa.                                   R.A,P.    19.25(a)      and

respectfully              recommend    that        our     Order    of     August       28,    2020     be

affirmed for the reasons set forth hereinafter.

                                             FS -34-20,20
                                                       1
                          FACTUAL AND PROCEDURAL BACKGROUND

                This      case        dates       back     to     June     20,     2014,        when     the

    Plaintiffs, Ninn-strna-M Cweirand$90"1410 at all relevant times

resided                   tn                                      Summit Hill,         Carbon County,

Pennsylvania,            filed        a    custody        complaint        requesting           that     the

Court     award         them     sole        legal    and        physical        custody        of     their

grandchild             J.M.      and         his      half-brother,

    (hereinafter        "the     Child")'.           The        Defendant        in     this     case     is

                n()             (hereinafter          "Mother"),          who    is     the    mother of

J.M.      and     the         Child.            Though      the        Plaintiffs            (hereinafter

collectively referred to as                        "Grandparents" or             "Grandmother" and

"Grandfather")           have     no       biological           relation to       the        Child,     both

,children have          resided with them for                     a   majority of        their lives.

The    Grandparents            further disclosed that                   the    Child's        father was

not known        to     them and that             he had        not   been in the Child's               life

to that point.'

        After         proceedings           had    begun,        but     before        the     Court     had

issued     a     final        custody       order _concerning              the    Child        and     J.M.,

      3T Y\7.(hereinafter                            "Father")          filed      a     Petition         to

Intervene.              Father            asserted        his     belief        that     he     was      the

biological            father     of       the     Child     and       sought     primary        physical



1  Though the original action in this case concerned both 3.M, and the Child,
only the Child is the subject of the order from which Intervenor appeals.
2  The Child was born in 2008, and was five years old at the time of the
 initial custody action.

                                                FS -34-2020
                                                      2
custody of             the   Child     through      his    intervention                in      this      matter.

At     all       times     relevant,       Father    has        resided               n
Columbus,          Ohio,     with his wife,                         ,                     and step -child,
                                                           -




     t>0


           Father        averred     through      his          Petition          to       Intervene         that

Mother          had    concealed       herself      and    the          minor    child          from      Father

since          the Child's      birth and        that      he       had been unable                 to    locate

Mother or the Child until discovering                               a    docket listing               for this

case.           Father       therefore      asserted       that          his    petition            should    be

granted so that he could "finally enjoy his right as                                            a   parent to

have       a    relationship         with his       son,       and       be    part       of    the      child's

life"          (Father's Petition to Intervene,                     9/18/14).

           In    the   Grandparents'        pre-trial           memorandum of September                      29,


2014,          they argued      that      they   should be              awarded primary physical

custody of             the Child and J.M.           because the children had resided

with       Grandparents         since      September           2010.           Mother          resided      with

Grandparents and               the   children       from September                2010         to   September

2013.           However,      Grandparents       asserted that                  they have           been     the

primary          caretakers          of    the    children               since        September           2010.

Grandparents further asserted                       that       if       granted primary physical

custody of the Child,                  they would         continue to encourage frequent

and     continuing           contact      between     the       Child          and    his       Mother       and

Father.          Additionally,         Grandparents believed that several of the


                                             FS -34-2020
established           custody         factors       were          in    their    favor       (Grandparents'

Pre -Trial Memorandum,                    5/29/14).

        On     October         2,     2014,        Father's            Petition        to    Intervene      was

granted.            Father      was       confirmed          to    be    the    biological         father    of

the Child on December                  3,    2014.

        Through his pre-trial memorandum,                                Father argued that Mother

had    concealed          the       Child        from him          until    2014.           However,      since

locating the Child,                  Father had maintained constant phone contact

with him and had one visit with the Child in Ohio. Father argued

that     the    above        actions         had     demonstrated               "a    strong      desire    and

dedication          to    be    part        of    his        son's      life"        (Father's     Pre -Trial

Memorandum,          1/7/15).

       A custody           hearing was             held on March                13,    2015    before this

Court.         On    March 25,            2015,    we        entered an order awarding joint

legal custody of the Child to Grandparents and Father.                                              However,

Grandparents were awarded primary physical custody,                                            while Father

was    awarded           partial          physical           custody.           Father's        periods      of

custody were set for the summer recess                                    (commencing one           (1)    week

after the conclusion of the school year and ending two                                             (2)    weeks

prior to        the      start       of     the    new       school      year)        and   the    Christmas

holiday in odd numbered years with the precise exchange times to

be    mutually agreed upon by Grandparents and Father.                                            The Court




                                                  F5-34-2020
                                                         4
further ordered               that      telephone contact                  be permitted            between the

Child and the non -custodial party.

       On January 29,                2018,         Father filed            a   petition to modify the

custody       order of         March           25,     2015,       in    which        he    again     requested

that     the Court award him primary physical custody of the Child.

Through his petition,                    Father asserted that he                       is    "better -suited

at    this    time       to    care       for        the        emotional,      mental,        physical          and

educational          needs         of     the        minor        child"       (Father's           Petition       to

Modify Existing Custody Order,                             1/29/18).

       In their pre-trial memorandum relative                                    to Father's petition

to    modify       the    custody         order,           Grandparents argued                 that       primary

physical       custody         of       the     Child           should   remain        with       them,     as    "a

transfer of custody would be particularly inappropriate in light

of the fact that,              were Father to obtain custody,                               the same would,

necessarily,         necessitate               a     relocation          of     the    minor        child    from

the    Commonwealth            of       Pennsylvania               to    the     State       of     Ohio     thus

taking       him     away       not       only         from        the     home,       extended           family,

friends,      school,         community,             etc.       which he has known for the past

ten    (10)        years       but,           also,        from      his       sibling        of     whom        the

Grandparents         continue             to         maintain        primary          physical        custody"

(Grandparents'           Pre -Trial Memorandum,                     11/16/18).

       Father       filed      a     pre-trial memorandum on November 27,                                   2018,

in which he         asserted that Grandparents have failed to encourage


                                                   FS -34-2020
                                                            5
frequent           and     continuing          contact           between        the   Child         and    Father.

 In    support        of     that      position,           Father       alleged       that     he     was       often
denied telephone contact                        with the Child,                 and     that    Grandparents
have        cancelled            or    failed        to    appear       for     reunification              therapy
sessions             (Father          and    the      Child        began        participating              in     the

sessions after the initial custody order was entered) on several

occasions            (Father's Pre -Trial Memorandum,                         11/27/20).

        At the hearing on Father's modification petition,                                             the Child

was     interviewed              in    camera.             The     Child      expressed         a    desire       to

remain with Grandparents,                       as he misses              his half-brother while he

is     in     Ohio.          Grandfather             testified          that      the    Child        and       J.M.

"spend almost every waking moment together."

        We denied Father's                   petition to modify the custody order on

January        11,    2019.           "Based upon their role as                       primary custodians

and caregivers for                    the    last eight           and one half           (B    %)    years,       we

find     that        Grandparents            are     more        likely    to    attend to           the       daily

physical,          emotional,           developmental and educational needs of the

Child.        While we believe that Father is sincere                                   in his desire             to

be more        actively involved in the Child's life,                                   the fact          remains

that     he     has      not      fully      exercised            the     partial       physical          custody

rights vested               in    him by       this        Court     in    our Order           of    March       25,

2015,       spending one              (1)    month with the               Child in Ohio during the

summer        of     2015      and     two     (2)        months    during        the    summer           of    2018



                                                   FS -34-2020
                                                           6
rather than two and a half                       (2    )4)    months each summer and one                         (1)


week     between         Christmas         Eve    and         New        Years       Eve     in     alternating

years        previously          awarded         by          the        Court"       {Court's           Order     of

1/11/19).

        On    March       6,     2019,     Father            filed        a       petition        for    contempt

alleging        that     Grandparents            had        failed        to produce          the       Child for

reunification therapy sessions as well as scheduled phone calls.

Further,        Father         alleged     that        Grandparents had                    failed        to    allow

the Child the privacy to                   speak openly with Father during therapy

and     phone      calls,       and    threatened             to        send       the    Child     to    therapy

wearing       a    concealed           recording             device              (Father's      Petition         for

Contempt,         3/6/19).

        Pursuant to this               Court's order of April 24,                            2019,       Father's

petition          for     contempt         was        denied            following          an      evidentiary

hearing.           However,           by   agreement               of    the       parties,         Father      was

granted         telephone            contact          with          the           Child      every        Monday,

Wednesday, and Friday, between 7:00 p.m. and 7:15 p.m.

        On    July       30,     2019,      Father            filed          a    petition        for     special

relief       alleging that the Child had confided in him instances of

sexual abuse            by members of Grandparents'                              household,       one of whom

continued to reside at Grandparents'                                house.           The two individuals

alleged to have been involved were                                      `G    -P                   and a minor

child        (am        who    had     only      resided            with          Grandparents           for    two



                                              F5-34-2020
                                                        7
months,        and     was        not      currently            residing        with    Grandparents.

Father requested through his petition that he be awarded primary

physical        custody      and         that    Grandparents'            periods      of   custody     be

suspended        pending          the     outcome     of        the    investigations         (Father's

Petition for Special Relief, 7/30/19).

        The     allegations              raised by        the    Child were           investigated      by

the Carbon          County Office of Children and Youth Services and the

Lehigh       Valley Children's                  Advocacy        Center.         The    Child's     report

was    validated       and        the     allegations were              referred       to   the    Summit

Hill     Police        Department.                 Additionally,               Father's     period      of

physical        custody        was         extended        pending         the     results        of   the

investigation.

       On     September        9,        2019,      Father       filed     a    petition to modify

the    custody order stating that                     "Petitioner believes it would be

in     the     child's       best          interest        to     grant         Petitioner        primary

physical custody because Petitioner                             is better -suited to care              for

the emotional,          mental,           and physical needs of the child,                        and can

ensure the child's                safety within his household"                        in light    of   the

sexual abuse          investigation concerning the Child that was active

at the       time    (Father's Petition to Modify Custody Order,                              9/9/19).

However,       the    Child later recanted the allegations on October                                   9,


2019    (N.T.       2/12/20,        p.     58) After        an        interview of       the Child by

Emily Greenawald             of     Carbon County Children and Youth Services,


                                                 FS -34-2020
                                                      8
the Child was deemed safe in Grandparents'                                        home     (N.T.    2/12/20         p.

65).

       After             a    hearing       on    Father's        petition          for     special          relief,

the    Court              issued       an    order        on     September           13,     2019        allowing

Grandparents                 to resume primary physical custody on September                                       14,

2019    provided              that     Grandparents             "immediately evict                 and       exclude

       qADN,                         (one of       the perpetrators alleged by the Child)

from      their              residence...           Plaintiffs             shall         ensure     that,
                             has      no    contact        with        Criqa.'             Other        than       the

aforementioned                 conditions,           the       March        25,     2015     order           was    to

remain in effect                   (Court's Order 9/13/19).

       Thereafter,                 Grandparents           filed        a    petition         to    modify          the

custody order                 on December           18,        2019.        Through        their        petition,

they claimed that                   the Child has              recanted his allegations against

       ti     pc                       and        that    the     restrictions              concerning

         Q,        Pc        should be removed             (Grandparents'            Petition to Modify

Custody Order).

       On          January      17,       2020,    Father        filed      a     petition        for    contempt

alleging            that      Grandparents had             failed          to produce        the        Child for

Father's                one -week      period        of        custody          during       the        Christmas

holiday,           as directed             by the March 25,                2015 order.        Additionally,

Father             alleged         that      Grandparents              (and        the     rest         of    their

household)                continue          to      interfere          with         Father's            scheduled


                                                    FS -34-2020
                                                           9
telephone calls with the Child                       (Father's Petition              for Contempt,

1/17/20).

        Grandparents              explained    that        they    had     attempted        to    comply

with the        order       to    produce the        Child for           the    visit with        Father

over     the    Christmas          holiday.      However,          the    Child refused to go,

and had threatened to jump out of the car if Grandparents                                         forced

him to     go.        Therefore,          Grandparents made the                 decision that the

Child should not attend the visit with Father                                   (Grandparents         Pre -

Trial Memorandum,                2/4/20).

       On February           S,    2020,    Father filed a pre-trial memorandum in

support        of    his    petition to        modify        the    custody        order.         Father

alleged that "tilt would be in the best interest of the child to

award primary custody to Father,                      the    child's only natural parent

present         in         his      life,     with         visitations             and      telephone

communication          to        facilitate ongoing contact                with          GricaAldpartnts

and    C4IAdkS         half-brother"            (Father's            Pre -Trial           Memorandum,

2/5/20).

       Hearings            began     on     February        12,     2020        relative         to    the

outstanding            petitions.            Susan         Barrandale,             who      is        the

reunification counselor for the Child and Father,                                  testified that

she became          involved in this case on March 24,                          2018.      The Child

had    been having           difficulty       connecting           with Father,           and     Father

wanted     the       Child's       next     visit     to    be     more        comfortable.           Ms.



                                             FS -34-2020
                                                  10
    Sarrendale testified that                     one of the             issues disclosed to her by

    the Child is that he                  "doesn't like places with a lot of people."3

    The    Child has          also maintained               that        he misses        his brother while

    he    is     away,    even       after he became                   more   comfortable         in    Father's

    household.

            On    June    9,     2020,      Grandparents                filed   a   petition to            modify

    custody        and    for     an      expedited              hearing      asking       that    the      Court

    suspend        Father's       period          of    custody          during      the     summer        recess

    until       after    the     completion            of        the    hearing     on     all    outstanding

    petitions.           In    support of         their position,               they alleged that             the

    Child was unwilling to attend the summer 2020 visit with Father,

    and was       threatening to run away or take other extreme measures

    if    forced to       attend       (Grandparents'                  Petition for Special Relief,

    6/9/20).

            Father       filed       an     answer          to     Grandparents'           special         relief

petition on June 22,                      2020.        Father asserted that he was opposed

to        the    suspension of his period of custody over the summer,                                         and

asked the Court to order that the Child be evaluated by                                                a   mental

health           provider       if     he    was       threatening            any   form of            self -harm

    (Father's Answer,            6/22/20).



I Father lives in Columbus, Ohio, a city with an estimated total population of 898,663
people compared to an estimated total population of 64,182 in all of Carbon County.
Pennsylvania.    guidances: Carbon County, Pennsylvania, Columbus city, Ohio, U.S.
Census                Bureau,                July                1,               2019,
https://www.censue,gov/quickfacts/fact/table/carboncountypennsylvania,columbuscicyohio
/PST045219.

                                                  FS -34-2020
                                                            11
        On    that       same    day,    Father        filed an           emergency petition            for

special       relief        asking       that       the       Court       hold       Grandparents        in

contempt.          Father alleged through his petition that Grandparents

failed       to    produce        the    Child         for      Father's         period      of     custody
beginning          on     June    12,      2020,         that      Grandparents             continue     to

interfere          with     Father's          phone      contact          with      the     Child,     that

Grandparents             continue        to      fail        to     produce          the     Child     for

reunification therapy, and that Grandparents disparage Father in

the presence of            the Child          (Father's         Petition for Special Relief,

6/22/20).

       A     hearing       was      held      before         this      Court        on    Grandparents'

petition      to        modify    custody        and     for      an   expediated hearing              and

Father's emergency petition for special relief on July                                        17,    2020.

The Child was            interviewed in camera during the hearing, where he

expressed that he had no desire to see Father at all.                                         According

to    the    Child,       Father     spends        most      of     his    time      with     the    Child

disparaging Grandparents                   and    has     an      "attitude."             Additionally,

the   Child feared that              if he       was     forced to go to Father's house

for the summer,           he would not be brought back to Pennsylvania.

       The        Child     elaborated            that       Father        has       told     him     that

Grandparents don't love him and that                              they are only keeping him

for    money.            Further,       the      Child       mentioned         an    occasion        where

Father took him to GameStop where he refused to purchase a video



                                              FS -34-2020
                                                   12
game for the Child,                  saying           "They    (Grandparents)              get enough money

for you."           The Child also brought up that Father's wife had told

him    that                                            would       shoot       him    if    he   returned to

Pennsylvania during his visit in the summer of 2019.

        On     that       same       day,        we     found        Grandfather            in   contempt     of

Court,        and    ordered that             he      immediately transfer custody of                        the

Child to Father as well as comply with other purge conditions as

a    result of the contempt                   (Court Order of 7/17/20).

       This         Court       held      a   hearing           on       the    remaining          outstanding

petitions           on        August       13,         2020.             Father,       Grandfather,          and

Grandmother testified at the hearing,                                    and the Court conducted an

in -camera interview of the Child.

       The Child testified on August                               13,    2020 that although he was

enjoying        his      time       in    Ohio with Father,                    he    desired to        continue

living in Carbon County with Grandparents.                                           The Child expressed

that     he    misses         his    brother           and     Grandparents during periods of

separation.              He    further expressed                   displeasure         with      the    tension

between Grandparents                     (particularly Grandfather)                        and Father.       The

Child found Father's comments about his grandparents                                               "not really

loving him" or "only using him as                              a    paycheck" to be particularly

upsetting.

       The Child elaborated that even when in Ohio, he is not able

to    spend much          time       with     Father.              He     explained         that    Father    is



                                                   FS -34-2020
                                                        13
    often working                and       that       most       of     his    time      this       past     summer      has

    been       spent       with his           step -brother,                  pc             The     Child    expressed

    that he still does not know how to                                      feel towards his father.                     The

    best       thing that the Child was able                                  to   say about Father               is   that

    he    is    a   good        cook.       In    fact,          when       asked,      the     Child stated that

    Father would                be    in    last       place           on    the     list      of    things       that    he

    liked about Ohio.

           The       Child stated                that       he    was nervous about what was going

    to    happen          (as    a     result         of     these          proceedings].             He     elaborated

    that he was reluctant                        to    go    to Ohio           that     summer because he was

    afraid that he would not be returned to Carbon County.

           In       addition to stating his feelings on the custody matter,

    the    Child          testified           that          he     enjoys          attending         school       in     the

    Panther         Valley           School       District             and     has      made       numerous       friends

    through school.                   The     Child performs well                       in     school despite            his

    I.E.P. for         a   reading comprehension disability.

           Grandfather testified about the                                     issues        that     he    has   had     in

communicating with Father.                                  According to Grandfather,                        Father has

blocked             his    phone        number.              Additionally,               Grandfather          testified

that           he    will        continue             to         send       the      Child      to     reunification

counseling if ordered by the Court,                                            but      that    he    was    under the

impression that the counseling had already served its purpose.'


' Susan Barradale testified on February 12,                           2020 that    41   think we have done as much as
we can at this point" (N.T. 2/2/20, p. 33).

                                                           FS -34-2020
                                                                  14
        Grandfather further raised concerns about forcing the Child

to     spend more       time with Father when he clearly does not wish to

do     so.      Grandfather         explained       that    the    Child's        half-brother,

J.M.,        and everything that           the Child knows         are in Carbon County.

In     addition       to   J.M.,    three     of    the    Child's       cousins        reside    at

Grandparents' house with the Child.

        Grandmother testified that although the Child is not always

available for the scheduled phone calls with Father,                                  and he does

not always wish to speak with Father,                       she continues to encourage

him to do so.              Additionally,      she    asserts that          neither       she,    nor

anyone in her household,                  has ever disparaged             Father during the

scheduled phone calls.

        Grandmother         admitted       that    she     suffers       from     diabetes       and

respiratory problems               for   which     she    sometimes       uses    "a    breathing

machine."           However,   Grandmother asserts             that      she     is    still    able

to   perform parental duties,                such as helping             the Child with          his

school work.

        Father testified that despite Grandparents'                            claims that the

Child did not want             to visit      with Father,          the    Child calmed down

upon     leaving        Pennsylvania        shortly        after     the       July     17,     2020

hearing.            Additionally,        Father    learned    during        the       summer    2020

visit        that    the    Child    has     pre -diabetes         and     high       cholesterol




                                           FS -34-2020
                                                15
levels and has since been monitoring the Child's food intake and

medication.

          Father also             testified that          he     has    had    difficulty reaching

the Child for scheduled phone calls.                                 He stated that he has been

referred           to    as    a      "sperm     donor"        by    members       of    Grandparents'

household during scheduled calls.

          Father further testified that his household does everything

together as             a     family      and   that      if    awarded primary            custody,       he

could       structure          his     work     schedule        to   maximize      time     spent       with

the       Child.         In    addition         to   Father's          immediate        family,    Father

testified          that       the Child has extended                 family in Columbus,               Ohio.

However,         there        was    no   testimony that             the     Child has      met    all    of

the       extended family members or established close familial bonds

with any of them.

          Lastly,        Father stated          that      he    intended to enroll the Child

in    a    Catholic         school should            he   gain custody of him during                     the

school          year.          However,         Father         did     not    testify      as     to     the

reputation          of      the      schools     that     he     was    considering,         how       those

schools would accommodate the Child's I.E.P, or how they compare

with the educational program at Panther Valley.

          The    Child's            Court -appointed           guardian       ad   litem,       Attorney

Adam Weaver,             argued at        the hearing that              the   custody arrangement

should be modified,                  giving Father primary physical custody.                             As



                                                FS -34-2020
                                                     16
per     his       report,       his        recommendation                   is    primarily         based        on    the

presumption of                custody           in    a     child's          natural      parent.             Attorney
Weaver had previously testified that despite his
                                                 recommendation,
he believed that                Grandparents loved the Child and that the Child

loved        Grandparents                 and        his     half-brother                as        if     they        were

biological           family          (N.T.       2/12/20,              p.     72-79).          Attorney          Weaver
also      stressed            the         importance              of        stability         in        the    Child's

schooling considering                      his IEP,          and recommended that the Court be

sure     that       an appropriate               arrangement is made to accommodate the

Child     in      school       should           custody be              transferred to                  Father      (N.T.

2/12/20,       p.    92).

        On     August         28,        2020,        we    denied          Grandparents'               petition       to

modify        custody          and         for        expediated              hearing         concerning

                              This       Court       also held Grandfather                     in contempt             of

Court    as per the             allegations made by Father in his January                                             17,

2020    "Petition for Civil Contempt                               for Willful           Disobedience of a

Custody        Order"         and        his    June        22,    2020          "Emergency         Petition          for

Special       Relief."              We    ordered additional periods of custody for

Father       as      well       as        other        purge           conditions         as        a     result       of

Grandfather's contempt.

        Lastly,          on     that           same        date,        the      Court        denied          Father's

"Petition           to    Modify           Existing           Custody            Order,"        which          is     the

subject of this appeal.                          We stated             in the order that                 the third -



                                                     FS -34-2020
                                                            17
party        Grandparents         had        met       their      burden          of     overcoming                the

presumption that custody should be awarded to                                      a     child's natural

parent by presenting clear and convincing evidence that it                                                    is    in

the    Child's       best       interest          to     remain       with    Grandparents                    (Court

Order,       Denying Petition           to    Modify Custody, 8/28/20).

        On    September          25,     2020,          Father        filed       an     Appeal          to        the

Superior Court of Pennsylvania requesting review and reversal of

this Court's August              28,     2020 Order which denied his "Petition to

Modify Existing Custody Order."

                                                   ISSUES

               In    his       Concise       Statement          of    Matters          Complained of on

Appeal,      Father raises the following issues:

  1.   The Trial Court             erred by ruling                   that    Plaintiff            third -party

       custodians             should    retain         primary        physical          custody          of        the

       subject       minor       child       where        the    presumption                of     custody          in

       favor        of        Intervenor          natural        Father           was        not        properly

       considered and where the                        record fails to support                         the Trial

       Court's determination,                  upon its analysis of several custody

       factors           as    enumerated          in      Pa.       C.S.     §        5328,           that     the

       Plaintiffs              rebutted           said      presumption                 by        clear         and

       convincing             evidence       in        accordance           with       23        Pa.     C.S.        §


       5327(b).

                                              DISCUSSION


                                              FS -34-2020
                                                   18
           "The           paramount concern                 in    child           custody cases        is       the    best

interests of the                     child."              C.G.    v.     47.14.,     193    A.3d 891,           909    (Pa.

2018).                    "The    best interests standard decided on a case -by -case

basis,           considers           all       factors       which           legitimately have an effect

upon        the           child's       physical,           intellectual,              moral,       and     spiritual

well-being."                      M.J.N.       v.        J.K.,     169       A.3d     108,     112     (Pa.          Super.

2017).               Factors        to be          considered           include,       but     are     not       limited

to,    those              set    forth in 23 Pa.                 C.S.A.       §    5328(a).      Id.        Moreover,

"Mt             is    within        the        purview       of        the    trial        court,    as      the       fact

finder,              to    determine           which of           the        factors       outlined        in    23     Pa.

C.S.A.           §        5328(a)        is        the    most     salient           and     critical           in    each

custody case."                     M.J.M,          v.    M.L.G.,        63    A.3d 331,        339     (Pa.       Super.

2013).

           23    Pa.        C.S.A.        §    5328(a)       provides as              follows:       "In        ordering

any form of custody,                          the court shall determine the best                                interest

of     the           child         by     considering              all        relevant        factors,            giving

weighted consideration                             to    those factors which affect                        the    safety

of the child,                    including the following:

     (1)        Which            party        is     more        likely       to     encourage         and        permit

                frequent            and       continuing           contact          between     the        child       and

                another party.

     (2)        The present and past abuse committed by a party or member

                of        the     party's          household,          whether        there     is     a    continued


                                                         FS -34-2020
                                                              19
        risk of       harm to       the    child or an abused party                        and which

       party can better provide adequate physical safeguards and

       supervision of the child.

 (3)   The parental duties performed by each party on behalf of

       the child.

(4)    The     need    for        stability          and   continuity         in     the    child's

       education, family life and community life.

(5)    The availability of extended family.

(6)    The child's sibling relationships.

(7)    The   well -reasoned preference                     of    the   child,      based on the

       child's maturity and judgment.

(8)    The   attempts of a parent to turn the                            child against the

       other parent,         except        in    cases of domestic violence where

       reasonable       safety       measures are               necessary to protect            the

       child from harm.

(9)    which party is more likely to maintain                            a   loving,        stable,

       consistent       and        nurturing          relationship           with     the     child

       adequate for the child's emotional needs.

(10)   which    party        is     more        likely      to     attend       to    the     daily

       physical,       emotional,               developmental,           educational,           and

       special needs of the child.

(11)   The proximity of the residences of the parties




                                      ES   -34-2020
                                                20
     (12)    Each           party's          availability          to      care           for       the     child     or

             ability to make appropriate childcare arrangements.

     (13)    The        level           of    conflict           between         the       parties           and     the

             willingness and ability of                            the parties to                   cooperate with

             one       another.              A party's         effort      to protect                a    child     from

             abuse          by another party                is    not     evidence of                unwillingness

             or inability to cooperate with that party.

     (14)    The history of drug or alcohol abuse of a party or member

             of a party's household.

     (15)    The mental and physical condition of                                     a   party or member of

             a       party's household.

     (16)    Any other relevant factor.

23   Pa.     C.S.A.         §    5328.

        In       a    custody           dispute      between        two        (2)    biological            parents,

"the       burden          of     proof       is     shared       equally            by   the       contestants..."

Ellerbe          v.    Hawks,           416    A.    2d     512,     513        (Pa.       1980).           However,

where-       as       here-        the       custody      dispute         is         between         a    biological

parent       and       a        third    party,       the      burden      of        proof       is       not   evenly

balanced.              In       such    instances,          "the parents              have      a     'prima       facie

right       to       custody'          which will         be     forfeited            only if             'convincing

reasons'         appear that                 the    child's best          interests             will       be   served

by an award to                   the    third party."            V.B.     v.     J.E.B.,            55    A.3d 1193,

1199        (Pa.       Super.           2012).         Section          5327         of    the        Custody        Act



                                                     FS -34-2020
                                                          21
pertains        to     cases     "concerning                 primary         physical          custody"        and

provides       that     "in    any action           regarding the                  custody of           a    child

between    a    parent of the child and a non -parent,                                  there shall be              a

presumption that              custody      shall         be       awarded to the               parent.         The

presumption in favor of the parent may be rebutted by clear and

convincing           evidence."         23        Pa.        C.S.A.      §     5327(b).           Clear        and

convincing evidence has been                       defined by our Superior Court                               "as

presenting           evidence       that     is         so     clear,         direct,         weighty,         and

convincing so as to enable the trier of fact to come to                                                 a    clear

conviction,          without     hesitation,                 of    the       truth       of    the      precise

facts in issue."              M.J.S. v.       B.S.,           172 A.      3d 651,        660     (Pa.       Super.

2017).

        Therefore,           "even      before               the      proceedings              start,          the

evidentiary scale             is tipped,           and       tipped hard,            to the      biological

parents'       side."        V.B.,    55     A.3d at           1199.         We recognize            that      the

trial    court        is    required         to     "decide           whether           the    evidence         on

behalf of       the     third party is weighty enough                              to   bring the           scale

up to even and down on the third party's side" prior to awarding

primary physical custody to                   a    non -parent.              Id.     We note,        however,

that this principle does                   not preclude             the      award of custody to                 a


non -parent      but       simply    instructs               the   trial       court      that       the     non -

parent     bears        the     burden        of        production             and       the     burden         of

persuasion and that the non -parent's burden is heavy.                                               Jones     v.



                                             FS -34-2020
                                                  22
Jones,       8811 A.2d 915,             918    (Fa.       Super.         2005).        It    is well       settled

that        "(w)hile           the     Commonwealth             places           great        importance             on

biological             ties,     it     does    not        do       so     to    the        extent        that      the

biological             parent's         right        to     custody             will        trump       the        best

interests         of     the     child.         In    all       custody matters,                    our primary

concern is,            and must        continue to be,                   the well-being of                the most

fragile human participant- that of the minor child."                                                 Charles         v.


Stehlik,          744      A.2d        1255,     1259           (Pa.        2000).                "Once       it     is

established            that     someone        who    is       in    loco parentis,                 that      person

does not need             to establish          that       the biological parent                        is unfit,

but instead must                establish by clear and convincing evidence that

it     is    in    the     best        interests          of        the     child      to     maintain             that

relationship or be with that person."                                     Jones,    884 A.2d at 917.

        In    the case          at    bar,     the Court            applied the 23                Pa.     C.S.A.      §



5328    factors as follows:

        As        to     the         first      factor,              Grandparents,                 particularly

Grandfather,            have not encouraged frequent and continuing contact

between Father and Child.                       Rather,         Grandfather has not permitted

such        contact      absent        the     Court's          intervention.                  He       failed       to

transport          the     Child        to     Ohio       for        Father's          limited          custodial

periods       during       the        2019    Christmas             holiday and             the     2020      summer

recess which necessitated the initiation of contempt proceedings




                                                FS -34-2020
                                                     23
by     Father       in        order     to    secure     his        court            ordered       periods     of

partial custody with the Child.

        As     to       the    second    factor,       while        the       Child        was    in   Father's

custody        during          the     summer    of     2019,           he    raised         allegations       of

having been sexually abused approximately                                      five     to    six years       ago

by             f cpc,                  and a minor       child,              (J.P)    both of whom were

residing           in        Grandparents'       home     at        the         time.            Following     an

investigation by the Carbon County Office of children and Youth

Services        and the          Lehigh Valley Children's Advocacy Center,                                    the

Child's        report         was    validated and the                  allegations were referred

to    the    Summit Hill             Police Department.                  The Child           later recanted

these allegations and no criminal                             charges were filed.                      Children

and Youth Services determined                         that        there       was     no     safety risk to

the Child as E.A.                had no unsupervised contact with the Child and

the         other            alleged     perpetrator,                   J.P.,         had         resided      at

Grandparents'                home for    a   period of only two months approximately

five    to     six years ago.                Following        a    hearing on this matter,                    the

Court issued an order dated September 13,                                     2019,     directing,          inter

alia,       that    E.A.       be    evicted and excluded from Grandparents'                                home

and     that       they       ensure    that    he     have        no    contact           with    the   Child.

Accordingly,             we find that there             is        currently no risk of harm to

the     Child           in    Grandparents'           home.             With      regard          to   Father's




                                                FS -34-2020
                                                     24
household,       there are no instances of abuse,                                 past or present,                and

no risk of harm to the Child.

      As to the third factor,                     while we find that both parties are

able to perform parental duties on behalf                                       of    the Child and           that

Father     has      discharged            those          duties       in    a        satisfactory        manner

during     the    limited period he has                         exercised physical                  custody of

the   Child,        we    recognize           that       Grandparents             have       been     providing

for the Child's daily needs for over ten                                   (10)      years.

      As    to      the     fourth       factor,          the    Child and his                younger half-

brother,     J.M.,        have     been        raised         together by Grandparents                       since

infancy.         They       have       provided           the    children             with    a     loving    and

stable     home      environment.                The          Child    has        been       enrolled        as    a


student        in         the      Panther               Valley        School              District          since

kindergarten.              About        to     begin          sixth    grade          at     Panther    Valley

Intermediate         School,        the Child has                performed exceptionally well

academically         and        puts     forth       a     "1501      effort"          according        to    his

teachers.           Other       than     Father's             statement          that      all     schools        in

Columbus     are         virtual         until        October         27,       2020,         there    was        no

testimony        concerning             the     Columbus          public             school       system,     the

school     that       the       Child         would       attend       if       enrolled           there,     the

general    curriculum,             or    any     specialized               educational programs                   in

light of the Child's current I.E.P.




                                                FS -34-2020
                                                         25
        As   to     the    fifth     factor,          in    addition to his            half-brother,

the Child has three               cousins who also live at                      Grandparents'           home

in    carbon       County.         The        Child's       paternal       grandparents,              aunts,

uncles,      and cousins all reside in the Columbus area.

        As    to     the        sixth         factor,       although       they       are     not       full

siblings,        the Child considers J.M.                    to be his brother as                 the boys

were     raised          together        by     Grandparents          since      infancy.               As     a


consequence,         the two children are extremely close.                              The Child is

very protective            of     J.M.        and misses       him    a    great deal         when they

are separated.

        As to the         seventh factor,             the Child's preference                 is    to live

primarily with Grandparents                      in Pennsylvania.                We   find        that his

preference to remain                in    Carbon        County       is well -reasoned             in    that

his    "Gram       and    Pap,"     his       friends,       his    brother,      his       school,          and

nearly       everything he knows is here,                       providing him with                a     sense

of    stability,         security, and continuity.

        As    to    the        eighth     factor,          there    was    testimony         indicating

that    Grandfather has             referred          to     Father as      a    "sperm donor"                in

the    Child's       presence        and       that        Father    has    repeatedly         told          the

Child     that      he    is    "just     a    paycheck"       to    Grandparents who do                     not

really love him. The latter comment is particularly upsetting to

the Child.




                                                FS -34-2020
                                                     26
        As    to    the ninth       factor,    we     find that Grandparents continue

to     be     in     the    best     position        to     provide       a      loving,             stable,

consistent,          and     nurturing        relationship         with        the     Child.            The

Child       has     been    in   Grandparents'         primary          care    and     has          resided

with them and his half-brother since he was fifteen months old.

He has       attended the public schools of the Panther Valley School

District           since    kindergarten,        has       done    well         academically             and

developed friendships with many of his fellow students.

        As    to     the    tenth factor,       based       upon    their        role       as       primary

custodians and caregivers                for     the       last   ten years,           we       find    that

grandparents          are    more     likely    to     attend      to     the    daily physical,

emotional,          developmental and educational needs of the Child.

        As    to     the    eleventh    factor,        Grandparents             reside          in    Summit

Hill,       Pennsylvania,        and Father resides in Columbus,                       Ohio.           Their

homes are approximately six hundred miles apart which equates to

a    driving distance of approximately eight hours.                                  Therefore,          the

substantial            distance        between            Grandparents'              residence            in

Pennsylvania          and Father's       residence           in   Ohio renders              a    standard

custody schedule unworkable.

        As    to     the    twelfth    factor,        we    find    that        both parties             are

able    to     provide       child    care     personally          or    to     make     appropriate

child care arrangements.




                                          FS -34-2020
                                                 27
      As     to     the        thirteenth          factor,       there       is    a    great     deal     of

animosity         between           Father       and   Grandfather.                Father        has     been

described by grandfather,                        in the     course of         this case,          as   being

"a   sorry    piece of              crap    that    doesn't care about his                      child"    and

Father        describes               Grandparents               as      "bums"           and      "stupid

hillbillies."                They do not cooperate,                    communicate or co -parent

effectively.                      Father         believes             that        Grandparents            are

intentionally interfering with his ability to parent his son and

Grandparents            feel       unappreciated           for    raising         the    Child with        no

outside      assistance.                   The     parties'           relationship         has     rapidly

deteriorated            as    a    result     of    the    sexual       abuse allegations.                 As

noted by the guardian ad litem,                        both parties accuse the other of

coaching          the        child         relative        to     his        claims-       Grandparents

concerning          the           initial        report         and     Father          concerning        the

recantation of the abuse allegations.

      As     to the          fourteenth factor,             there is no history of drug or

alcohol abuse            in       Father's household and                 there was         no    testimony

concerning         any       drug    or alcohol           abuse       by any      current       member     of

Grandparents'           household.

      As     to    the        fifteenth          factor,     Grandmother           has    diabetes        and

suffers from respiratory problems for which she sometimes uses a

"breathing machine."




                                                 FS -34-2020
                                                      28
        As    to the          sixteenth        factor,        we   find that the bonds formed

by   the     Child with               members      of     Father's           household,           the      Child's

physical       and        mental         health,          and      the       recommendation                of     the


Child's guardian ad litem to be relevant factors in this case.

        As    to        the    bonds        that    the      Child       has          formed     with      members

Father's       household,              the     Child         testified            that      he    has       a    good

relationship              with        his     stepmother,                         L                         and     a


similar       relationship with her                       son,           7        with      whom he         enjoys

spending time and playing video games.

        As    to    the        Child's physical health,                      the       Child was recently

diagnosed           with         pre -diabetes             type      2        for        which        he        takes

prescription medication.                           According         to      Father,           the    Child       has


high     cholesterol             levels        and      he      carefully             monitors        the       boy's

diet,      ensuring that               he eats       no sugars           and only the recommended

daily servings of meat and starches.

        As    to the Child's mental health,                          Grandfather testified that

he     does        not        believe        the     Child         will        benefit           from       further

therapy/counseling                    sessions,      but      will       comply with             any order of

this Court directing the Child's participation in such sessions.

        Lastly,           as     to    the     recommendation                of       the   Court -appointed

guardian           ad     litem,        Attorney          Adam       Weaver,            according           to    his

written        report,           pursuant          to     Pa.      R.C.P.             1915.11-2,           Attorney

Weaver        recommends               transferring             primary           physical           custody       to



                                                   FS -34-2020
                                                        29
Father.         We       note    that Attorney Weaver's                   recommendation is based

primarily on Father's role as the Child's natural parent.

        In applying the                law concerning third parties versus natural

parents       in     custody cases,            we     acknowledge that             Gairldranytc          are

not     the    Child's           biological          grandparents.            However,          they    have

raised the Child and his half-brother,                                who     is     their biological

grandson,           as     siblings.               The     importance       of      raising      siblings

together        and maintaining                a    family unit           should     not   be    ignored.

See     Johns        v.     Cioci,       865        A.2d     931,     942     (Pa.     Super.        2004).

"Absent       compelling reasons to                      separate siblings,            they should be

reared        in     the    same        household          to    permit     the      'continuity         and

stability necessary for                   a    young child's development."                      L.F.F.    v.


P.R.F.,       828 A.2d 1148,             1152       (Pa.    Super.    2003)        (absent compelling

reasons       to     the    contrary,         it     is    the    policy of this Commonwealth

to    raise         siblings           together          whenever     possible);           Wiskoski       v.


Wiskoski,          629     A.2d 996       (Pa.      Super.       1993)(policy applies equally

to    half -siblings);                 appeal        denied,        639     A.2d      33     (Pa.      1994)

emphasis added.

        The    Child has           established             strong    emotional        bonds with his

half-brother and Grandparents who have provided him with                                               care,

nurture,       affection,          and financial                support for nearly his               entire

life.         For     the       past    ten    years,        they    have     lived as          an   intact

family        unit,       with     Grandparents             having        assumed     sole      parenting


                                                   FS -34-2020
                                                        30
responsibility.               Since       the    Child       was        abandoned        by    his     mother,

Grandparents have consistently been                                a    stabilizing           force        in   his

life       and    ensured      his       well-being              without        parental        assistance.

Moreover,         we    found that         uprooting the Child from his home,                                   his

school,          his     support         network            of     family         and         friends,          and

separating him from his half-brother, could prove detrimental to

his    emotional well-being.                     Accordingly,             while     we        recognize the

statutory presumption                 in       favor of          the    Father,     we     find       that       the

clear and convincing evidence presented in this case rebuts that

presumption and that maintaining the current custody order is in

the Child's best interest at this time.

        The Court's           decision in          this          case     is    distinguishable                 from

the     decision         of   the        Pennsylvania             Superior         Court        in    V.B.       v.


J.F.B..          The     trial       court        in        V.B.         found      that        third -party

grandparents            should      be     the    primary              custodians        of     the    subject

children in that              case over the biological mother and biological

father.          V.B.,    SS A.3d        at 1197.           However,        the    trial court failed

to     take      into    account         the    heightened             standard      of       proof        on    the

third -party           grandparents when deciding the case.                                   Id.     at    1200.

Additionally,            the trial         court in V.B.                took into account various

impermissible            factors,          such        as        the     sexual      orientation                 and

lifestyle of the parties,                      the morality of              the biological             mother,

and    a    prior       custody hearing            involving              the     biological          father's


                                                FS -34-2020
                                                       31
wife as       a   party.         Id.    at     1200-1203.          In addition to considering

                                             the        trial     court            in       V.B.         failed          to
impermissible             factors,

                  factors       that    are     relevant under 23                   Pa.       C.S.A.          §     5328,
consider

such     as       mother's           allegations           that       third -party                grandparents'

inaction          during        periods      of     sexual       abuse        of        her    by       a     paternal

                   Id.     at        1202.          Therefore,           the        Superior                Court         of
uncle.

                                                              in
Pennsylvania found that the trial court abused its discretion

              that the          third -party grandparents in V.B.                                 had met              their
finding

burden    of       presenting           clear and convincing evidence                                   to overcome


       presumption              of     custody          remaining        with           a     child's          natural
the

parents.           Id.    at 1205.

        The Court's decision                    in the         case     at    bar is           based upon our

                                                                in 23        Pa.    C.S.A.                  5328.        The
analysis of the factors enumerated                                                                  S



          found          that     the    Child's need              for       stability,                 his       sibling
Court

                                and      his        well -reasoned                 preference                     to      be
relationships,
                                                             to
particularly convincing in awarding primary physical custody

                         Grandparents          in       this    case.          Unlike              the        court       in
third -party

V.B.,     the        Court       did     not       consider        any        impermissible                   factors.

Additionally,             the     Court       has       taken     all    allegations of abuse                             in


this     case seriously,                and has employed the necessary precautions

 to ensure the safety of the Child,                             unlike the court in V.B.

         In       further         support          of     our     decision,                 the         Pennsylvania

                                                    Jones found that                    a   third -party,               non -
 Superior Court in Jones v.


                                                   FS -34-2020
                                                          32
biological          parent,       who     stood           in   loco       parentis       for       the      subject

children's          entire           lives       had        met      the     clear       and         convincing

evidence          standard      to be        awarded primary physical custody based

on a number of the                factors stated in 23 Pa.                       C.S.A.        §    5328.         More

specifically,            the    third -party demonstrated                        that    the        "children's

relationship            with      both         parties         would       be    better            fostered         if


custody       were       awarded          to     Jones."              Jones,       884     A.2d            at     918.


Additionally,            the Superior Court                    in Jones found that                  the natural

parent's attempts               to     deprive the               third -party of          custody of               the

children          had    disrupted             the        children's        schooling              and     overall

stability.              Id.     at     919.           The        only      other      factor         the        court

considered in Jones was                        the    third -party's            testimony           of     alcohol

abuse       and    mental       instability of                 the       natural      parent.            However,

the     trial      court       did    not      find        the    natural parent               to    be         unfit.

Id.    at   918-919.

        Although         there       is   animosity              between both            parties           in     this

case,       the     Jones       case      demonstrates               that       clear     and        convincing

evidence          may be       established by only                   a    few custody factors that

fall    strongly         in    the     third -party's             favor.         In     the case           at     bar,

the     Child      has     been      raised          by    Grandparents            for    over       ten         years

along with his half-brother,                           with whom he              spends        "almost           every

waking moment."                He has        never         spent more than three                     (3)        months

with Father at             a   time.      Though we acknowledge that Father is not


                                                 FS -34-2020
                                                      33
at   fault for the circumstances                           in    this case,             the     standard to be

                                                                     interest.               C.G.    v.    JAI.,    193
applied is that of the child's best

                                       2018).        The Grandparents                    in     this       case    have
A.3d 891,              909    (Pa.


                       clear     and    convincing evidence                      that        the     Child's       best
proven by
                                                          in the
interests would be better served by maintaining stability

home that he has known for a majority of his life,                                                   which is with

them and the members of their household in Carbon County.

                                                                 Supreme          Court         in       Charles     v.
        Further,              the      Pennsylvania

Stehlick           upheld        the     trial       court's              award    of        primary        physical

                        the    subject        child        to    a    third -party             stepfather          over
custody           of

the biological father,                    where the child considered his stepfather

to    be      a        parent.       Charles,        744    A.3d           at    1258.             In     making    its


                       the    trial     court     considered                that    the        child's       school,
decision,

                         and school friends were                          all    located        in       the city    in
stepsister,

                                         lived.             Id.       at    1257.            Additionally,          the
which his stepfather

trial court              in Charles considered the                          child's level of distress

in      the        current          custody      arrangement.                     The         child's        treating

                                         that    the        child          "felt        a     strong        sense    of
therapist               testified
                                                             and
abandonment whenever he would visit Appellant in New Jersey,

                                                he     would              not      be        brought        back      to
 that       he          worried        that

Pittsburgh." Id.                 at 1256-1257.

                       the    child     in    Charles,           the       Child        in    the       instant     case
         Like

                                                to    stay           in    the     home       in        which he     was
has     a     strong          preference


                                                  FS -34-2020
                                                            34
raised       and     currently             resides,          with        Grandparents,           who     he     calls


"Gram     and Pap."               This       Court       considered similar                 factors           to    the


court     in       Charles         in       reaching          our        decision     to    uphold            primary

custody        in        favor        of     Grandparents.                    Additionally,             the     Child

                                        during his            in -camera        interview             that    he    has
similarly disclosed

had    fears        of    not      being         able        to    return      to    Carbon       County while

with Father or in anticipation of visiting Father.

         Lastly,         the Court must consider                         the preference of the child

when deciding              any custody case.                        "A child's         preference,             though

not controlling,                 is     a factor         to be considered,                 so long as it is

based on good reasons."                          Hugo        v.    Hugo,      430 A.2d 1183,            1186        (Pa.


              1981).             In        E.A.L.       v.        L.J,W.,      the    Superior           Court       of
Super.

Pennsylvania reversed the trial court's grant of primary custody

to the natural mother over a                             set of grandparents                partially based

on     the     trial       court           not   taking           the     children's        preference              into


consideration.                  The        Pennsylvania             Superior Court              explained           that


             children        grow          older,       more        weight      must       be    given         to    the
"fa2s

preference of the child."                           E.A.L.          v.    L.J.W.,     662   A.2d 1109,              1118


(Pa.      Super.           1995)           (citing       Grieb           v.    Driban,          458     A.2d        1006


                    The    children in E.A.L.                       were ages ten           (10)        and    twelve
 (1983)),

 (12).        The        court     ruled         that        the    children's preference to live

with      their          grandparents               should          have      been     factored          into        the

decision by the trial court.


                                                     FS -34-2020
                                                          35
      In    this        case,    the     Child      is   eleven     years       old.     Throughout

the   years    of       proceedings           in    this     matter,       he   has    continuously

expressed      a    clear        preference         to     live    with     Grandparents.           His

preference         is     based        upon     the      close     relationship         and    strong

emotional      bond       that     he     has       formed    with        Grandparents        and   his

half-brother,             J.M.           Moreover,            as     previously          mentioned,

everything that           the     Child knows is in Carbon County.                       Therefore,

we found his preference to be well reasoned.

                                              CONCLUSION

              For       the     foregoing          reasons,       this Court         concludes      that

an award of        joint        legal custody and primary physical custody to

the Grandparents as               outlined in our Order of August                       28,   2020 is

in    the     Child's           best     interest.           Therefore,         we     respectfully

recommend that Father's appeal be denied and that our Order of

August 28,     2020 be affirmed accordingly.

                                                           BY THE COURT:


                                                              ..C51;2-04e:
                                                           Steven    R.    Serfass, J.




                                              FS -34-2020
                                                   36